      ~~~~r lea►                                                           y ~~ >
                                                                       .,Y ~~~      ~_

1    NICOLA T. HANNA
     United States' Attorney                                            ~(,
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division                                               4
     JOSEPH B . WIDMAN ( Cal . SBN 2 5 618 9 )
4    Assistant United States Attorney
     Chief, Riverside Branch Office
5         3 403 10th Street, Ste. 200
          Riverside, California 92501                          ~~
6         Telephone: (951) 276-6945
          Facsimile: (951) 276-6202
7         Email: Joseph.Widman@usdoj.gov

8    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
9
                             UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                       E       8'
                                                       ~ ~~         ~~~
12
                Plaintiff,                       GOVERNMENT'S   EX  PARTS   APPLICATION
13                                               FOR ORDER  SEALING    INDICTME NT AND
                      v.                         RELATED  DOCUMEN  TS;  DECLARA TION OF
14                                               JOSE PH B. WIDMAN
     RONNIE RUBEN KAPLAN JR. ,
15                                               (UNDER SEAL)
                Defendant.
16




                                                           0
 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH B. WIDMAN (Cal. SBN 256189)
 4   Assistant United States Attorney
     Chief, Riverside Branch Office
 5        3403 10th Street, Ste. 200
          Riverside, California 92501
 6        Telephone: (951) 276-6945
          Facsimile: (951) 276-6202
 7        Email: Joseph.Widman@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                              UNITED STATES DISTRICT COURT
10
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA         ~.,
11

12
     UNITED STATES OF AMERICA,
                    .                   E p ~~
                                            No.    ~R K~ O O

              Plaintiff,                    GOVERNMENT'S EX PARTS APPLICATION
13                                          FOR ORDER SEALING INDICTMENT AND
                        v.                  RELATED DOCUMENTS; DECLARATION OF
14                                          JOSEPH B. WIDMAN
     RONNIE RUBEN KAPLAN JR.,
15                                          (UNDER SEAL)
              Defendant.
16

17        The government hereby applies ex parte for an order that the

18   indictment and any related documents in the above-titled case (except

19   the arrest warrants for the charged defendants(s)) be kept under seal

20   until the government files a "Report Commencing Criminal Action" in

21   this matter.

22   //

23   //

24   //

25

26

27
 1        This ex parte application is made pursuant to Federal Rule of

 2   Criminal Procedure 6(e)(4) and is based on the attached declaration

 3   of Joseph B. Willman.

 4   Dated: November 14, 2018        Respectfully submitted,

 5                                   NICOLA T. HANNA
                                     United States Attorney
 6
                                     LAWRENCE S. MIDDLETON
 7                                   Assistant United States Attorney
                                     Chief, Criminal Division
 8

 9
                                     JOSE   B. IDMAN
10                                   Ass's ant United States Attorney

11                                   Att r eys for Plaintiff
                                     UNI D STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
 1                        DECLARATION OF JOSEPH B. WIDMAN

 2        I, Joseph B. Willman, declare as follows:

 3        1.   I am an Assistant United States Attorney in the United

 4   States Attorney's Office for the Central District of California.     I

 5   represent the government in the prosecution of United States v.

 6   Ronnie Ruben Kaplan Jr., the indictment in which is being presented

 7   to a federal grand jury in the Central District of California on

 8   November 14, 2018.

 9        2.   Defendant Ronnie Ruben Kaplan Jr. ("defendant") has not

10   been taken into custody on the charge contained in the indictment and

11   has been informed that he is being named as a defendant in the

12   indictment to be presented to the grand jury on November 14, 2018.

13   The likelihood of apprehending defendant might jeopardized if the

14   indictment in this case were made publicly available before the

15   defendant is taken into custody on the indictment.

16        3.   Accordingly, the government requests that the indictment

17   and sealed documents in this case (except the arrest warrant) be

18   sealed and remain so until the defendant is taken into custody on the

19   charge contained in the indictment and the government files a "Report

20   Commencing Criminal Action" in this matter.

21        4.   I declare under penalty of perjury under the laws of the

22   United States of America that the foregoing is true and correct and

23   that this declaration is executed at Riverside, California, on

24   November 7, 2018.

25
                                                         ~~
26                                          JO E H B. WIDMAN

27



                                        1
